Exhibit 10.G.03


EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into by and between
Opticon Systems Inc., a Nevada corporation, (the “Company”), and Sam
Talari (“Employee”) effective on August 1, 2009 (“Start Date").


RECITAL


The Company desires to employ Employee, and Employee is willing to accept
employment by the Company, in each case on the terms and subject to the
conditions set forth in this Agreement.  NOW, THEREFORE, the parties hereto
hereby agree as follows:


 
AGREEMENT


1.           Position and Duties.


1.1           During the term of this Agreement, Employee agrees to be employed
by and to serve the Company on a full-time basis as Acting Chief Executive
Officer to perform such duties consistent with such position as may be assigned
to him from time to time by the Board of Directors. Employee’s principal place
of business with respect to his services to the Company shall be St. Petersburg,
Florida, provided that employee agrees to undertake such travel as may be
required in the performance of his duties.  All travel expenses of Employee
shall be reimbursed in accordance with Section 3.3 (c) below.


1.2           Employee shall carry out his duties under the general supervision
and direction of the Board of Directors of the Company in accordance with the
Company’s policies, rules and procedures in force from time to time.


1.3           Employee shall devote his full time, attention, skill and efforts
to his tasks and duties hereunder and to the affairs of the Company.  Without
the prior written consent of the Company, Employee shall not provide services
for compensation to any other person or business entity during the Term of his
employment by the Company, as defined in paragraph 2.1, or engage in any other
business activity, whether or not such other business activity is pursued for
profit or pecuniary advantage unless approved by the Board of Directors.



 
Exhibit 10.G.03 Page 1

--------------------------------------------------------------------------------

 

2.           Term of Employment.


2.1    Basic Term.  The term of employment under this Agreement (the “Term”)
shall begin on Start Date and shall continue through three (3) calendar years
after the Start Date (the “Expiration Date”), unless earlier terminated in
accordance with Article 2 or extended pursuant to the following
sentence.  Unless written notice is given by the Company or Employee to the
other at least ninety (90) days prior to the Expiration Date (or any later date
to which the Term shall have been extended in accordance with this Section 2.1)
advising that the one giving such notice does not desire to extend or does
desire to further extend this Agreement, the Term shall automatically be
extended for an additional one-year period without further action of either the
Company or Employee.


2.2           Termination for Cause.  Termination for Cause (as defined in
Section 2.8(a) below) may be effected by the Company at any time during the Term
of this Agreement and shall be effected by written notification to Employee from
the Board of Directors, stating the reason for termination.  Such termination
shall be effective immediately upon the giving of such notice, unless the Board
of Directors shall otherwise determine.  Upon Termination for Cause, Employee
shall be paid all accrued salary, any benefits under any plans of the Company in
which Employee is a participant to the full extent of Employee’s rights under
such plans, accrued vacation pay and any appropriate business expenses incurred
by Employee in connection with his duties hereunder prior to such termination,
all to the date of termination, but Employee shall not be entitled to any other
compensation or reimbursement of any kind, including without limitation,
severance compensation.


2.3           Voluntary Termination.  In the event of a Voluntary Termination
(as defined in Section 2.8(c) below), the Company shall pay to Employee all
accrued salary, bonus compensation to the extent earned, any benefits under any
plans of the Company in which Employee is a participant to the full extent of
Employee’s rights under such plans, accrued vacation pay and any appropriate
business expenses incurred by Employee in connection with his duties hereunder,
all to the date of termination, but no other compensation or reimbursement of
any kind, including without limitation, severance compensation. Employee may
affect a Voluntary Termination by giving sixty (60) days’ written notice of such
termination to the Company.

 
Exhibit 10.G.03 Page 2

--------------------------------------------------------------------------------

 



2.4           Termination by Death.  In the event of Employee’s death during the
Term of this Agreement, Employee’s employment shall be deemed to have terminated
as of the last day of the month during which his death occurs and the Company
shall pay to his estate or such beneficiaries, as Employee may from time to time
designate all accrued salary, any benefits under any plans of the Company in
which Employee is a participant to the full extent of Employee’s rights under
such plans, accrued vacation pay and any appropriate business expenses incurred
by Employee in connection with his duties hereunder, all to the date of
termination, but Employee’s estate shall not be paid any other compensation or
reimbursement of any kind, including without limitation, severance compensation.


2.5           Termination by Reason of Disability.  If, during the Term of this
Agreement, a physician selected by the Company certifies that Employee has
become physically or mentally incapacitated or unable to perform his full-time
duties under this Agreement, and that such incapacity has continued for a period
of five consecutive months or 180 calendar days within any period of 365
consecutive days, the Company shall have the right to terminate Employee’s
employment hereunder by written notification to Employee, and such termination
shall be effective on the seventh (7th) day following the giving of such notice
(“Termination by Reason of Disability”).  In such event, the Company will pay to
Employee all accrued salary, any benefits under any plans of the Company in
which Employee is a participant to the full extent of Employee’s rights under
such plans, accrued vacation pay, any appropriate business expenses incurred by
Employee in connection with his duties hereunder, all to the date of
termination, and all severance compensation required under Section 4.1, but
Employee shall not be paid any other compensation or reimbursement of any
kind.  In the event of a Termination by Reason of Disability, upon the
termination of the disability, the Company will use its best efforts to reemploy
Employee, provided that such reemployment need not be in the same capacity or at
the same salary or benefits level as in effect prior to the Termination by
Reason of Disability.


2.6           Employee’s Obligation Upon Termination. Upon the Termination of
Employee’s employment for any reason, Employee shall within ten (10) days of
such termination return to the Company all personal property and proprietary
information in Employee’s possession belonging to the Company.  Unless and until
all such property and information is returned to the Company (which shall be
determined by the Company's standard termination and check-out procedures), the
Company shall have no obligation to make any payment of any kind to Employee
hereunder.

 
Exhibit 10.G.03 Page 3

--------------------------------------------------------------------------------

 





2.7           Definitions.  For purposes of this Agreement the following terms
shall have the following meanings:


a)      “Termination for Cause” shall mean termination by the Company of
Employee’s employment by the Company by reason of:


(i)   Employee’s willful dishonesty towards, fraud upon, or deliberate injury or
attempted injury to, or breach of fiduciary duty to, the Company;


(ii)     Employee’s material breach of this Agreement, including any Exhibit
hereto, or any other agreement to which Employee and the Company are parties;


(iii)    Employee’s use or possession of illegal drugs at any time, use of
alcoholic beverages during working hours or on Company property except when
specifically allowed by a company sponsored function, improper use of
prescription drugs during working hours or on Company property or Employee
reporting to work under the influence of illegal drugs or alcohol;


(iv)     Conduct by Employee, whether or not in connection with the performance
of the duties contemplated hereunder, that would result in serious prejudice to
the interests of the Company if Employee were to continue to be employed,
including, without limitation, the conviction of a felony or a good faith
determination by the Board of Directors that Employee has committed acts
involving moral turpitude; or it will always be an interpretation so I believe
it is not necessary


(v)     Any material violation of any rule, regulation or policy of the Company
by Employee or Employee’s failure to follow reasonable instructions or
directions of the Board of Directors of the Company(as it relates to the
Employee’s written job description) or any policy, rule or procedure of the
Company in force from time to time.  All Company policies, rules, regulations
and procedures currently in force must be provided to Employee in writing before
execution of this Agreement.  Any changes to Company policies, rules and
procedures must be provided to Employee in writing thirty (30) days prior to the
changes becoming effective.

 
Exhibit 10.G.03 Page 4

--------------------------------------------------------------------------------

 



b)     “Voluntary Termination” shall mean termination by Employee of Employee’s
employment other than (i) Termination by Reason of Disability and (ii)
Termination by reason of Employee’s Death.


 
3.
Salary and Benefits



 
3.1
Base Salary.  As payment for the services to be rendered by Employee as provided
in Section 1 and subject to the terms and conditions of Section 2, the Company
agrees to pay to Employee a “Base Salary at the rate of $15,000 (U S Dollars)
per month payable in accordance with the Company’s regular payroll practices
(twice monthly). Such rate and Employee’s performance shall be reviewed by the
Company’s Board of Directors on an annual basis, commencing Starting Date, for a
determination of whether an adjustment in Employee’s Base Salary should be made,
which adjustment shall be in sole discretion of the Company’s Board of
Directors.



 
3.2
Additional Benefits.  During the Term of this Agreement, Employee shall be
entitled to the following fringe benefits:



(a)           Employee
Benefits.                                           Employee shall be included
in all group insurance plans and other benefit plans and programs made available
to management employees of the Company.


(b)           Vacation                      Employee is entitled to take 4 weeks
paid vacation within one year from his Starting Date.


(c)           Reimbursement for
Expenses.                                                      The Company shall
reimburse Employee for reasonable and properly documented out-of-pocket business
and/or entertainment expenses incurred by Employee in connection with his duties
under this Agreement in accordance with the Company’s reimbursement policy in
effect from time to time. Company’s reimbursement policy currently in force must
be provided to Employee in writing before execution of this Agreement.  Any
changes to Company’s policy must be provided to Employee in writing thirty (30)
days prior to the changes becoming effective.



 
Exhibit 10.G.03 Page 5

--------------------------------------------------------------------------------

 

 
4.
Severance Compensation.



 
4.1
Acceleration of Payments.  The Company may, in the Company’s sole discretion, if
Employee so requests within thirty (30) days following a Termination by Reason
of Disability, elect to pay to Employee a lump sum severance payment by bank
cashier’s check equal to the present value of the flow of cash payments that
would otherwise be paid to Employee.



 
4.2
No Severance Compensation Under Other Termination.  In the event of a Voluntary
Termination, Termination for Cause, or Termination by reason of   Employee’s
Death, neither Employee nor his estate shall be paid any severance compensation.



5.           Other Agreements.  Employee acknowledges that the previously signed
Employee Non-Disclosure Agreement and Proprietary Rights Assignment dated and a
Non-Solicitation and Non-Competition Agreement dated August 1, 2008, are still
in effect and become part of this agreement.  Employee hereby covenants and
agrees to fully abide by each and every term of such agreements, and agrees and
understands that a breach or violation by Employee of any provision of any
provision of either of such agreements shall constitute grounds for Termination
for Cause under Section 2.8(a)(ii) of this Agreement, and that no such
termination shall limit or affect any other rights and remedies of the Company
arising out of or in connection with any such breach or violation.  The
covenants on the part of Employee contained in such agreements shall survive
termination of this Agreement, regardless of the reason for such termination,
unless specifically excluded by this agreement.  Employee hereby represents and
acknowledges that the Company is relying on the covenants contained in such
agreements in entering into this Agreement, and that the terms and conditions of
the covenants contained in such agreements are fair and reasonable.


      6.    Waiver.  The waiver of the breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach of the
same or other provision hereof.


Entire Agreement; Modifications.  This Agreement represents the entire
understanding among the parties with respect to the subject matter hereof, and
this Agreement supersedes any and all prior understandings, agreements, plans
and negotiations, whether written or oral with respect to the subject matter
hereof including without limitation, any understandings, agreements or
obligations respecting any past or future compensation, bonuses, reimbursements
or other payments to Employee from the Company.  All modifications to this
Agreement must be in writing and signed by both parties hereto.

 
Exhibit 10.G.03 Page 6

--------------------------------------------------------------------------------

 





Notices.  All notices and other communications under this Agreement shall be in
writing and shall be given by first class mail, certified or registered with
return receipt requested, and shall be deemed to have been duly given three (3)
days after mailing to the respective persons named below:


As to the Company:
As to Employee:
   
OptiCon Systems Inc.
Sam Talari
499 Central Avenue, Suite 101
475 Central Avenue, Suite 100
St. Petersburg, Fl 33701
St. Petersburg, Fl 33701



If any part may change such party’s address for notices by notice duly given
pursuant to this Section.


Headings.  The Section headings herein are intended for reference and shall not
by themselves determine the construction or interpretation of this Agreement.


Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida.


Severability.  Should a court or other body of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, such provision
shall be adjusted rather than voided, if possible, and all other provisions of
this Agreement shall be deemed valid and enforceable to the extent possible.


Benefits of Agreement.  The provisions of this Agreement shall be binding upon
and inure to the benefit of the executors, administrators, heirs, successors and
assigns of the parties; provided, however, that except as herein expressly
provided, this Agreement shall not be assignable either by the Company (except
to an affiliate of the Company) or by Employee.


Counterparts.  This Agreement may be executed in one or more counterparts, all
of which taken together shall constitute one and the same Agreement.


Withholdings.  All compensation and benefits to Employee hereunder shall be
reduced by all federal, state, local and other withholdings and similar taxes
and payments required by applicable law.


Remedies.  All rights and remedies of the Company hereunder shall be cumulative
and the exercise of any right or remedy shall not preclude the exercise of
another.


Interpretation Review.  Counsel in the negotiation and execution of this
Agreement has represented both parties to this Agreement, and no inference shall
be drawn against the drafting party.  Employee acknowledges that he has in fact
reviewed and discussed this Agreement with his counsel and that he understands
and assents to the terms hereof.

 
Exhibit 10.G.03 Page 7

--------------------------------------------------------------------------------

 





Arbitration.  Any controversy or claim arising out of or relating to this
agreement, or breach thereof (other than any action by the Company seeking an
injunction or equitable relief under the employee Non-Disclosure Agreement and
Proprietary Rights Assignment or the Non-Solicitation and Non-Competition
Agreement executed by the Employee, as amended from time to time) shall be
settled by binding arbitration to be held in Grapevine, Texas, in accordance
with the Rules of the American Arbitration Association, and judgement upon any
proper award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.


As to the Company


By:___/s/ Paul D. Lisenby__________
        Paul D. Lisenby – Director


By: __/s/ Cristino L. Perez__________
        Cristino L. Perez - Director





 
As to Employee:
         
/s/Sam Talari
 
Sam Talari






 
Exhibit 10.G.03 Page 8

--------------------------------------------------------------------------------

 



 
A